DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed on 12/10/2020 for application no. 15/228570.
Claims 1 – 20 are currently pending. Claims 1, 9, and 17 are independent claims. Claims 1, 4, 8, 9, and 19 are the amended claims in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Response to Amendment
Acknowledgment is made of Applicant’s claim amendments on 12/10/2020. The claim amendments are entered. Presently, claims 1 – 20 are currently pending. Claims 1, 4, 8, 9, and 19 have been amended. 
The current amendments to claim 1 has overcome the 35 U.S.C. 112(b) rejection regarding claims 1 – 8.
Applicant's current amendments and arguments filed 12/10/2020 with respect to claims 1 - 20 have overcome the 35 U.S.C. 103 rejection. 

Reasons for Allowance
The following is the statement of reasons for the indication of allowable subject matter:  Claims 1 – 20 are allowable.
Regarding independent claims 1, 9, and 17:
Independent claim 1 is directed to A computer-implemented system comprising: at least one processor; and at least one computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by the at least one processor causes the at least one processor to perform a method comprising: receiving a first set of time series data representing a time series corresponding to a metric; identifying frequencies of seasonal patterns from the first set of time series data, each frequency representing a seasonal pattern of periodic oscillations of values of the time series; selecting, from the seasonal patterns, a group of seasonal patterns as prominent seasonal patterns, each seasonal pattern of the group being selected based at least on the frequency of the seasonal pattern exceeding a threshold frequency and a ranking of magnitudes of amplitudes of the frequencies…;Page 2 of 18 4836-1347-3483 v1Application No. 15/228,570Attorney Docket No. P6149-US/39913.254155Response Filed: 12/10/2020Reply to Office Action of: 09/17/2020filtering the first set of time series data, the filtering removing the prominent seasonal patterns from the first set of time series data based at least on the selecting of the prominent seasonal patterns; generating a predictive model from the filtered first set of time series data using a seasonal period that corresponds to the threshold frequency; filtering a second set of time series data, the filtering removing the prominent seasonal patterns from the second set of time series data, the second set of time series data corresponding to the metric; comparing the filtered second set of time series data to the 
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
…wherein each amplitude of the amplitudes comprises a measure of a contribution of a frequency to seasonality of the time series relative to others of the frequencies;…
	
Independent claim 9 is directed to A computer-implemented method comprising: receiving a first set of time series data representing a time series corresponding to a metric; identifying frequencies of seasonal patterns from the first set of time series data, each frequency representing a seasonal pattern of periodic oscillations of values of the time series; selecting, from the seasonal patterns, a group of seasonal patterns as prominent seasonal patterns, each seasonal pattern of the group being selected based at least on the frequency of the seasonal pattern exceeding a threshold frequency and a ranking of magnitudes of amplitudes of the frequencies…; filtering the first set of time series data, the filtering removing the prominent seasonal patterns from the first set of time series data based at least on the selecting of the prominent seasonal patterns; determining parameters of a predictive model based on the filtered first set of time series data , the parameters defining predicted future values of the metric as a function of time and a quantity of the parameters being based at least on a seasonal period that corresponds to the threshold frequency; Page 5 of 18 4836-1347-3483 viApplication No. 15/228,570Attorney Docket No. P6149-US/39913.254155 Response Filed: 12/10/2020 Reply to Office Action of: 09/17/2020 filtering a second set of time series data, the filtering removing the prominent seasonal patterns from the second set of time series data based at least on the selecting of the prominent seasonal patterns, the second set of time series data corresponding to the metric; generating at least one of the predicted future values from the 
	None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly:
… wherein each amplitude of the amplitudes comprises a measure of a contribution of a frequency to seasonality of the time series relative to others of the frequencies;...

Independent claim 17 is directed to At least one non-transitory computer-readable media having a plurality of executable instructions embodied thereon, which, when executed by one or more processors, cause the one or more processors to perform a method comprising: receiving a first sequence of time series data representing a time series in a stream of the time series data that is associated with a user; identifying frequencies from a spectral density estimation of the first set of time series data; generating common frequencies of seasonal patterns and aggregated amplitudes from sets of the frequencies, each common frequency representing a seasonal pattern of periodic oscillations of values of the time series, the generating comprising for each set of the sets of the frequencies, mapping the frequencies of the set to a common frequency of the common frequencies, and based on the mapping, combining amplitudes of the frequencies of the set to form an aggregated amplitude of the aggregated amplitudes…; selecting, from the seasonal patterns, a group of seasonal patterns as prominent seasonal patterns, each seasonal pattern of the group being selected based at least onPage 8 of 184836-1347-3483 viApplication No. 15/228,570Attorney Docket No. P6149-US/39913.254155 Response Filed: 12/10/2020Reply to Office Action of: 09/17/2020the common frequency of the seasonal pattern exceeding a threshold frequency and a ranking of magnitudes of the aggregated 
	None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly:
… wherein each amplitude of the aggregated amplitudes comprises a measure of a contribution of a common frequency to seasonality of the time series relative to others of the common frequencies;...

The closest prior arts of record are the following:
Garvey (US 20170249376) teaches the method of characterizing and summarizing seasonal patterns detected within a times series through classification and machine learning. 
Perkins (US 10003560) teaches a social analytic system that removes generic trend and other periodic seasonal trends in a time series data through filtering techniques to correlate conversations in social media usage. 
Meerpohl (US 20150185069) teaches the method of determining frequency line patterns within an amplitude spectrum generated from acoustic signals from detected vehicles and 
Ben Simhon (090) (US 2018/0365090) teaches the method of anomaly identification based on values deviating from a baseline profile and analyze prior anomalies to develop a model of the anomalies of a metric. 
Dorneich (US 20090017758) teaches method of determining a periodic cycle of time series data wherein a frequency spectrum is processed by filtering, truncating, and weighting frequencies for modeling time series data to calculate periodic cycles or seasonality patterns within the time series data. [cited but not replied on]
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 9, and 17, which includes each amplitude of a frequency is a measure of the contribution of the common frequency to seasonality of the time series in relation to other common frequencies. 
wherein each amplitude of the aggregated amplitudes comprises a measure of a contribution of a common frequency to seasonality of the time series relative to others of the common frequencies;...
Claims 2 – 8, 10 – 16, and 18 – 20 include the above-described allowable subject matter for being dependent on the independent Claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125